Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…determining the coordinates of the one or more blossoms with a vision system; filtering a blossom position matrix input from the vision system; establishing removal zones based, at least in part, on (i) a blossom size and (ii) a length of a branch or a distance from a trunk: after the removal zones have been established, placing target blossom coordinates in a target array for removal; using a kinematic command series of subroutines to move and spin the end effector; adjacent the one or more blossoms to remove some of the one or more blossoms…” in claim 10 and the claim limitations of “…filtering a blossom position matrix input from the vision system, establishing removal zones based, at least in part, on (i) a blossom size and (ii) a length of a branch or a distance from a trunk; after the removal zones have been established, placing target blossom coordinates in a target array for removal; using a kinematic command series of subroutines to; position a pair of opposing blossom thinning elements near the one or more blossoms based upon the heuristic programming; and move the pair of opposing blossom thinning elements in a linear manner towards one another adjacent the one or more blossoms to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643